Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/2019 was filed after the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, and 13, 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claims 1, and 13, 14 claim: “a second blade mount located radially interiorly of the rotor periphery” 
The specification describes:
 (paragraph 31) The first blade mount 104 can include a tip wall 170 and opposing sidewalls 172. The first blade mount 104 can have a substantially rectangular shape, having rounded comers at the junction between the tip wall 170 and the opposing sidewalls 172. A set of fastener ridges 174 can be formed in the first blade mount 104, shown as three fastener ridges 174, with each fastener ridge 174 including a fastener aperture 176. A set of support ribs 178 can also be provided in the first blade mount 104, between the fastener ridges 174, providing for increased structural integrity for the blade iron 100. The support ribs 178 nearest the body 102 can extend into and terminate at the exterior wall 142 of the body 102.
[00032] The second mount plate 106 can include an upper surface 180 and a pair of opposing sides 182. The upper surface 180 can be partially inset below the pair of opposing sides 182, such that opposing sides 182 extend above the upper surface 180.The second mount plate 106 can terminate at a tip 184, as a flat end of the second mount plate 106. A mount opening 186 can be provided at the tip 184.
While in paragraph 30:
a third blade mount 188, which can be positioned radially interior of the rotor periphery.
According to the specification and drawings (figure 3). The first and second mount [plates] (104 and 106) are located on the exterior of the rotor periphery.
There is a lack of support and description for “a second blade mount located radially interiorly of the rotor periphery”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richardson; Anthony Todd, US 20090246028 A1.
Richardson teaches: 
1.    A ceiling fan (10) comprising:
a motor (13) having a rotor rotatable about a rotational axis and defining a rotor periphery (paragraph 5);
at least one blade iron (16) mounted to rotor and having a first blade mount (not labeled) located radially exteriorly of the rotor periphery and a second blade mount (32) located radially interiorly of the rotor periphery (see annotated figure 2 below); and
a blade (17) mounted to both the first and second blade mount and having a tip (not shown interpreted as end of blade 17) extending radially beyond the second blade mount.
2.    The ceiling fan of claim 1 wherein the at least one blade iron (16) comprises multiple blade irons. See Figure 1 and 2
3.    The ceiling fan of claim 2 wherein the multiple blade irons (16) are radially spaced about the rotational axis. See Figure 1 and 2
4.    The ceiling fan of claim 2 wherein the multiple blade irons collectively form a structure underlying the motor. See Figure 1 and 2

6.    The ceiling fan of claim 5 wherein the motor comprises a stator and the external rotor circumscribes the stator. See Figure 1 and 2, paragraph 5
7.    The ceiling fan of claim 6 further comprising a ceiling mount coupled to the stator. See Figure 1 and 2
8.    The ceiling fan of claim 1 wherein the rotor comprises a peripheral ring and the blade iron mounts to the peripheral ring. See Figure 1 and 2
9.    The ceiling fan of claim 8 wherein the blade iron comprises an arcuate portion confronting the peripheral ring. See Figure 1 and 2
Annotated Figure 2

    PNG
    media_image1.png
    605
    787
    media_image1.png
    Greyscale


	
Claim(s) 13, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Shiu; Sun-Quen, US 5873701 A.
Shiu teaches:


a motor assembly (63) including a stator and a rotor defining a rotor periphery and rotatable about the stator;
a blade iron (50) coupled to the rotor and including an arcuate body (see figure 8) having a first end and a second end (not labeled Figure 7), with a first blade mount provided at the first end and a second blade mount spaced from the first blade mount and provided at the second end, with the first blade mount and the second blade mount extending radially exterior of the rotor periphery; and
a blade (not labeled Figure 7) mounted to the blade iron at both the first blade mount and the second blade mount.
14.    The ceiling fan of claim 13 wherein the first blade mount (see annotated Figure 7) is located radially exterior of the rotor and the second blade mount is located radially interior of the rotor periphery. (see annotated Figure 7)
Annotated Figure 7









    PNG
    media_image2.png
    558
    713
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 20-23 are allowed.
Claims 10-12 and 15- 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art references fail to teach:.

10.    The ceiling fan of claim 9 further comprising a third blade mount spaced from the first blade mount and extending from the arcuate portion radially exterior of the rotor periphery..
11.    The ceiling fan of claim 1 wherein the blade comprises a root mounted to a third blade mount.
15.    The ceiling fan of claim 13 further comprising a blade iron hanger coupled to the rotor and having an annular body with a set of arms configured to hang the blade iron from the rotor.

20.    A ceiling fan comprising:
a motor assembly including a stator and a rotor rotatable about the stator;
a blade iron hanger coupled to the rotor including an annular body and at least one arm extending from the annular body; and
a blade iron including at least one opening adapted to receive the at least one arm of the blade iron hanger through the at least one opening to hang the blade iron from the blade iron hanger to facilitate alignment and mounting of the blade iron to the rotor.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873.  The examiner can normally be reached on IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745